Citation Nr: 0907114	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-12 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The appellant is the widow of a Veteran who served on active 
duty from December 1943 to November 1945.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 administrative rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the claim on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The Veteran died in June 2002 at the age of 75.  Massive 
myocardial infarction was certified as the immediate cause of 
death on his death certificate; no other causes were listed.  
The appellant is his surviving spouse.

2.  The Veteran had no heart condition diagnosed during 
service or within one year after his discharge from service. 

3.  At the time of his death, the Veteran was service-
connected for the residuals of a gunshot wound to the left 
chest with retained foreign body.  

4.  The competent medical evidence of record does not 
demonstrate that a disability of service origin or a service-
connected disability caused or contributed to the Veteran's 
death.





CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, it is unnecessary to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008). 
 
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim. 
 
A January 2003 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  
The appellant was advised that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed her that additional information 
or evidence was needed to support her claims, and asked her 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121. 
 
In addition, specifically in the context of a claim for cause 
of death benefits under 38 U.S.C.A. § 1310 Dependents and 
Indemnity Compensation (DIC), the Court held that section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
Court also held that a DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased Veteran's lifetime was not granted.  Id. 
 
In a January 2003 letter, the appellant was advised that, to 
support a claim for DIC benefits, the evidence must show the 
cause of the Veteran's death; an injury, disease or other 
event in service; and a relationship between the cause of 
death and the injury, disease, or event in service.  It is 
evident from the appellant's written statements and testimony 
that she is aware that the Veteran was service-connected for 
residuals of a gunshot wound to the left chest with retained 
foreign body.  Thus, the Board finds no error in regards to 
the first notification requirement under section 5103.  
Similarly, the Board finds no error with respect to the final 
two notification requirements of section 5103, as the RO 
advised the appellant of the evidence and information 
required to substantiate a DIC claim based on either a 
service-connected condition or a condition not yet service 
connected.  Furthermore, it appears from the appellant's 
statements and her representation throughout the claims 
process by a Veterans' Service Organization (VSO) that she 
had actual knowledge of the information required to 
substantiate a DIC claim.  Any error with regard to proper 
notice is nonprejudicial, and a remand the appellant's case 
for issuance of a new VCAA letter is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 
 
Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
cause of death, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  All records identified by the appellant as 
relating to these claims have been obtained, to the extent 
possible.  The Board notes that in the Notice of Disagreement 
(NOD) filed in March 2004 the appellant identified "3 visits 
to the Louisville hospital where he was told a gristle had 
formed around the shell fragment."  The Board considers the 
above statement a likely reference to the VA Medical Center 
(VAMC) outpatient clinic in Louisville, Kentucky where the 
Veteran received treatment for his service-connected 
disability.  Although the VA treatment records make no 
reference to the specific substance of the conversations 
indicated by the appellant, there is no indication that the 
Veteran received treatment from a private medical facility in 
Louisville or elsewhere for his service-connected disability 
and the appellant's statement seems to reference the VAMC.  
As the veteran's treatment records from that facility were 
obtained and associated with the claims file, and because the 
appellant has not identified any other specific facility or 
provided release forms allowing VA to obtain such records, 
the Board finds that VA has fulfilled its duty to obtain 
relevant treatment records to the extent possible. 
 
The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008).  However, VA's 
duty to provide a medical examination is not triggered unless 
the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifesting during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 
 
As discussed in more detail below, the record is absent for 
competent medical evidence that the Veteran's death was the 
result of a disease or injury incurred in or aggravated by 
active military service or that a service-connected 
disability caused or contributed substantially or materially 
to the Veteran's death. 
 
The Board is cognizant that there are instances in which lay 
testimony can serve to establish an association between 
service and the claimed disability or death for the purpose 
of satisfying the criteria of McLendon.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  For example, a lay person 
may be competent to offer testimony on certain medical 
matters, such as describing symptoms observable to the naked 
eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, the Board finds that a lay person is not 
be competent to offer an opinion on a matter clearly 
requiring medical expertise, such as linking the heart 
condition that caused the Veteran's death to a retained 
foreign body in the left chest incurred from a gunshot wound 
during service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Similarly, neither the 
appellant nor her representative are competent as lay people 
to make a complex medical diagnosis of PTSD, or to link any 
alleged PTSD disability and the Veteran's heart attack.  
Therefore, this is not a case in which the appellant and her 
representative's lay beliefs alone can serve to establish any 
association between the Veteran's heart condition and his 
military service.  As there is no other competent evidence 
suggesting any association with service, the Board finds that 
an examination is not warranted under the criteria set forth 
in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. 
Cir. 2003); see also Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement 
of reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for Cause of Death

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including organic heart 
conditions, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  In the 
instant case, there is no presumed service connection because 
no heart condition was medically diagnosed within one year of 
discharge; indeed, no condition was diagnosed until many 
years after service.  Service connection, furthermore, may be 
granted when a chronic disease or disability is not present 
in service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).  

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)). 

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a) (West 2002 & Supp. 2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b) (2008).  For a service-connected disability 
to constitute a contributory cause of death, it must be shown 
that it contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3).  Moreover, there are primary 
causes of death, which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4).

In August 2002, the appellant initiated her claim for service 
connection for the cause of the Veteran's death.  The 
Veteran's death certificate reflects that the immediate cause 
of his death was massive cardiac infarction, with no other 
primary or secondary causes listed.  

During his period of military service, the Veteran's service 
treatment records do not indicate a diagnosis of or treatment 
for any heart-related condition.  The service treatment 
records do indicate that in July 1945 the Veteran sustained a 
gun shot wound during combat on Okinawa.  Surgeons removed 
several fragments, but after surgery one (1) fragment 
remained at the base of the left lung just to the left of the 
cardiac border, possibly resting on the dome of the left 
diaphragm.  Later examination indicated that the fragment had 
adhered to the diaphragm likely due to pleural reaction.    

Following his service, the Veteran's VA outpatient medical 
records indicate that he had an echocardiogram done in August 
1998, which showed mild aortic regurgitation, trace mitral 
regurgitation and trace tricuspid regurgitation.  The 
echocardiogram was the first notation in the record regarding 
a possible heart condition, which was more than five (5) 
decades after the Veteran's military service.  In November 
1998 the Veteran was diagnosed with coronary artery disease 
(CAD), high cholesterol, and hypertension and had a heart 
catheterization.  The Veteran began reporting chest pain in 
August 2001.  He was diagnosed with mild congestive heart 
failure (CHF) in February 2002 and was first admitted for 
inpatient treatment for the condition in March 2002 with 
lower extremity edema and shortness of breath.  In June 2002, 
the Veteran had a follow-up examination wherein he reported 
no heart pain, but only shortness of breath.  The VA 
physician noted that the Veteran's CHF was "not fully 
resolved."  

Here the crucial inquiry is whether the Veteran's cause of 
death can be linked to any in-service injury or disease.  The 
Board concludes it cannot.  At no point in the service 
treatment records or outpatient treatment records did any 
medical professional link the Veteran's service-connected 
retained foreign body in the left chest to his CHF, CAD, 
hypertension, high cholesterol, or any other heart condition.  
Indeed, no medical examiner even mentioned the retained 
foreign body in relation to any of the Veteran's heart 
conditions.

Although the Veteran did have a service-connected condition 
at the time of his death, there is no medical evidence 
causally connecting the gunshot wound to the left chest with 
retained foreign body to the heart condition responsible for 
his death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Nor 
is there any medical evidence that the retained foreign body 
affected any other vital organ or body system.  38 C.F.R. § 
3.312(c)(3).  Other than the fact that the retained foreign 
body was in the vicinity of the heart, there is no medical 
evidence that it affected the Veteran's heart or in some way 
caused the Veteran's fatal heart attack.  

As noted above, the appellant's representative also suggests 
in a February 2009 statement that the Veteran may have also 
had undiagnosed PTSD, for which service connection may have 
been warranted, and that may have contributed to the 
Veteran's death.  The RO did not consider whether the 
Veteran's undiagnosed and un-service connected PTSD might 
have contributed to the Veteran's death, as this issue was 
first raised after the appeal had been certified to the 
Board.  When the Board addresses an issue that was not 
addressed by the RO, consideration must be given to whether 
the Veteran will be prejudiced by the Board's consideration 
of the issue in the first instance.  See VAOPGCPREC 16-92 
(1992).  Here, the Board concludes that even though the RO 
did not consider the relationship between the Veteran's 
undiagnosed and un-service connected PTSD and his cause of 
death, the Veteran's due process rights are not violated by 
this Board decision.

In this case, the medical evidence is negative for any 
complaints, treatment or diagnosis of PTSD or any other 
mental impairment.  Even if the Veteran had "undiagnosed 
PTSD," which is extremely speculative given the complete 
absence of medical evidence documenting such disability 
during his life, no medical professional has ever linked the 
Veteran's alleged PTSD to his heart condition or otherwise 
associated it to his cause of death. 

While the Board acknowledges that the appellant and her 
representative appear very sincere in their assertions that 
the residual foreign body and/or undiagnosed PTSD contributed 
to the Veteran's death, for the reasons discussed above, 
neither she nor her representative have demonstrated that 
they have the requisite medical knowledge or training to make 
either claim.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).

The medical evidence clearly shows that the Veteran's heart 
condition first appeared in 1998, over fifty years after his 
separation from service.  His exit examination from 1945 
indicates he left the Army with a "healthy chest" and in 
good overall health.  Again, the medical evidence is negative 
for any mental impairment, to include PTSD, nor is any such 
claimed condition been associated with the Veteran's heart 
conditions or cause of death.

Therefore, as the claims folder contains no competent medical 
evidence or opinion relating the Veteran's death, directly or 
indirectly, to his gunshot wound to the left chest with 
retained foreign body, to his alleged PTSD, or to his active 
duty service, the Board finds that service connection is not 
warranted for the Veteran's cause of death.  38 U.S.C.A. §§ 
1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.




ORDER

Entitlement to service connection for cause of death is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


